Citation Nr: 1018735	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  03-28 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for gastritis.

2. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active service from February 1971 to March 
1989.

This appeal arises to the Board of Veterans Appeals (Board) 
from a December 2002 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied service connection for gastritis 
and GERD.  The appeal also arises from a September 2008 RO 
rating decision that denied secondary service connection for 
those disorders.

In July 2004, the Veteran testified before the undersigned 
Veterans Law Judge.

In December 2004, November 2006, July 2007, and March 2009, 
the Board remanded the case for development.  Unfortunately, 
another remand is necessary in order to afford the Veteran 
every possible consideration for service connection. 

For the reasons expressed below, the case is remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if further action on his 
part is required.


REMAND

Although the Board has remanded the claims for development 
several times, further development is indicated due to a 
recent Court holding and a new gastric-related diagnosis.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  
While the issues have been developed as service connection 
for gastritis and GERD and in August 2008 a VA compensation 
examiner dissociated these disorders from active service or 
service-connected disabilities, the August 2008 examination 
report notes that several fundic and gastric body polyps have 
been identified through endoscopy.  No health professional 
has addressed whether these fundic and gastric polyps might 
be the source of the Veteran's long-standing epigastric 
symptoms.  Clinical records document complaints of gastric 
pains since April 1990, in an August 2002 claim for benefits, 
the Veteran reported that epigastric pains first developed in 
January 1987.  

The duty to assist includes obtaining a medical opinion to 
determine the likelihood that fundic and gastric polyps were 
caused by active military service.  38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to 
the August 14, 2008, compensation 
examiner for an addendum report.  

2.  The physician should review the 
pertinent medical history and then 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the fundic and gastric 
body polyps discovered in February 2008 
were caused by active service.  If the 
answer to this question is "no", then 
is it at least as likely as not that 
these polyps were caused or aggravated by 
service-connected disabilities?   

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
Veteran may be re-examined, if necessary.  
If the requested physician is not 
available, a qualified substitute may be 
used.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should re-
adjudicate the service connection claims.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claims.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination (if an examination is 
scheduled), without good cause, may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2009).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


